Title: From John Adams to Boston Patriot, 12 July 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, July 12, 1809.
				
				THE next day I wrote another letter to the Comte.Paris, July 19, 1781.In my letter, sir, of the 18th, I had the honor to mention some things that lay upon my mind; but still I am apprehensive that in a former letter I have not conveyed my full meaning to your excellency.In my letter of the 16th, I submitted to your excellency’s opinion and advice, whether an American minister could appear at the congress at Vienna, without having his character acknowledged by any power more expressly than it is now.This I said upon the supposition, and taking it for granted, that it was the intention of the mediating courts, to admit a representative of the United States to the congress, with such a commission and such a title as the United States should think fit to give him; and that during his whole negotiations at Vienna, whether they should terminate in peace or not, he should enjoy all the prerogatives which the law of nations has annexed to the character, person, habitation and attendants of such a minister. It is impossible, that there should be a treaty between Great Britain and the United States, at Vienna, unless both powers appear there, by representatives, who must be authorised by commissions or full powers, which must be mutually exchanged, and consequently admitted to be, what upon the face of them they purport to be.

The commission from the United States, for making peace, which has been in Europe almost two years, is that of a minister plenipotentiary; and it authorises him to treat only with ministers vested with equal powers. If he were to appear at Vienna, he would certainly assume the title and character of a minister plenipotentiary; and he could enter into no treaty or conference with any minister from Great Britain, until they had mutually exchanged authentic copies of their full powers.This, it is true, would be an acknowledgment of his character and title and of those of the United States too; but such an acknowledgment is indispensable, because, without it, there can be no treaty at all. In consequence, he would expect to enjoy all the prerogatives of that character, and the moment they should be denied him, he must quit the congress, let the consequences  be what they might.And, I rely upon it, this is the intention of the two Imperial Courts, because otherwise they would have proposed the congress, upon the two preliminaries, a rupture of the treaty (with France) and the return of the Americans to their submission to Great Britain, insisted upon by her, and because I cannot suppose it possible that the Imperial Courts could believe the Americans capable of such infinite baseness, as to appear in such a posture; nor can I suppose that they meant to fix a mark of disgrace upon the Americans, or to pronounce judgment against them; and because, otherwise, all their propositions would be to no effect, for no congress at Vienna can make either one or the other of the two proposed peaces, without the United States.Upon looking over again the words of the first article, there seems to be room for dispute, which a British minister, in the present state of his country, would be capable of taking advantage of. The terms which are used are exceptionable. There are no American colonies at war with Great Britain. The power at war is the United States of America. No American colonies have any representative in Europe, unless Nova Scotia or Quebec may have an agent in London. The word colony implies a metropolis, a mother country, a superior political governor, ideas which the United States of America have long since renounced, forever.I am therefore clear, in my own opinion, that a more explicit declaration ought to be insisted on, and that no American representative ought to appear, without an express assurance, that while the congress lasts, and in going to it, and from it, he shall be considered as a minister plenipotentiary from the United States of America, and entitled to all the prerogatives of a minister plenipotentiary of a sovereign power. The congress might be to him and his  country but a snare, unless the substance of this is intended, and if it is intended, there can be no sufficient reason for declining to express it in words.
If there is a power upon earth which imagines, that America will ever appear at a congress, before a minister of Great Britain or any other power, in the character of repenting subjects, supplicating an amnesty, or a warranty of an amnesty, that power is infinitely deceived. There are a very few Americans who would hold their lives upon such terms. And all such ideas ought forever to be laid aside by the British ministry before they propose mediations. The very mention of such a thing to the United Sates by Great Britain would be considered only as another repetition of injury and insult. It would be little less to France.

But it is possible, that in the future course of this negociation, there may be a proposal of a congress of ministers of the several belligerent and mediating powers, exclusive of the United States, to consider in what character the United States are to be considered, and whether a representative of the people of North America can be admitted, and what shall be his title and privileges.All that I can say to this case, at present, is this.—The United States have assumed their equal station among the nations.—They have assumed a sovereignty. They can be represented only as a sovereign. And therefore, although they cannot prevent it, they can never consent that any of these things shall be made questions. France has acknowledged all these things (by her treaties with the United States) and therefore, although she cannot prevent it, she can never consent that they should be disputed.And what end can it answer to dispute them, unless it be to extend the flames of war? If Great Britain had a color of reason for pretending that France’s acknowledgment of American independence was an hostility against her, the United States would have a stronger reason to say, that a denial of their sovereignty is a declaration of war against her. And as France has bound herself (by treaty) to support the sovereignty of the United States, she would have reason to say, that a denial of it is an hostility against her. If any power of Europe has an inclination to declare war against France and the United States, there is no need of a congress to enable her to do it with more solemnity. But on the other hand, if the powers of Europe are persuaded of the justice of American pretensions, and think it their duty to humanity to endeavor to bring about peace, they may easily propose that their character shall be acknowledged, and their minister admitted.
I cannot but persuade myself, that the two Imperial Courts are convinced of the justice of the American cause; of the stability of the American sovereignty; and of the propriety and necessity of an acknowledgment of it, by all the powers of Europe. This, I think, may be fairly and conclusively inferred, from the articles themselves. Was there ever an example of a congress of the powers of Europe to exhort, to influence, to overawe the rebellious subject of any one of them into obedience? Is not every sovereign adequate to the government, punishment or pardon of its own criminal subjects? Would it not be a precedent, mischievous to mankind, and tending to universal despotism, if a sovereign which has been proved to be unequal to the reformation or chastisement of the pretended crimes of its own subjects, I should be countenanced in calling in the aid of all or any of the other powers of Europe to assist them? It is quite sufficient that England has already been permitted to hire twenty thousand German troops, for seven years, and to have the number annually filled up by recruits, in addition to her own force; it is quite sufficient that she has been permitted to corrupt innumerable tribes of savages, in addition to both, to assist her in propagating her system of tyranny, and committing her butcheries in America, without being able to succeed. After all this, which is notorious to all Europe, it is impossible to believe that the imperial courts mean to give their influence, in any degree, towards bringing America to the submission to G. Britain. It seems to me, therefore, most certain that the


imperial courts perceive that American independence must be acknowledged. And if this is so, there can be no objection against ascertaining the character of the American minister, before any congress meets, so that he may take his place in it as soon as it opens.

But if any sentiments of delicacy should induce those courts to think it necessary to wait for Great Britain, to set the example of such acknowledgments one would think it necessary to wait until that power shall discover some symptoms of an inclination that way. A congress would have no tendency, that I know of, to give her such a disposition, on the contrary, a congress in which Great Britain should be represented, and France and the United States not, would only give her an opportunity of forming parties, propagating prejudices and partial notions, and blowing up the coals of war.I have the honor to be, &c.

John Adams.

His Excellency the Comte de Vergennes.

I lived in daily and hourly hopes and expectation of an answer to some of my letters and communications, or of an invitation to some personal conference, in which I might be favoured with some intimations of his excellency’s sentiments of approbation, or disapprobation, or his advice, criticisms or corrections of any thing he might think required any alteration. But nothing appeared. All was total silence and impenetrable mystery. Such a dead reserve, such a fixed determination not to commit himself to any thing;  not even to an acknowledgment of the obligations of his own treaty with the United States, appeared to me to poor encouragement to us, to be over communicative with the French ministry. I waited till the twenty first of the month, when, being very anxious to return to Holland, where I had reason to believe I could negociate for peace with Great Britain, much more rapidly than in France, I wrote the following letter.
Paris, July 21, 1781.Since my letter of the 19th, Sir, another point has occurred to me, upon which, it seems necessary that I should

say something to your Excellency, before my departure for Holland, which will be on Monday morning.

An idea has, I perceive been suggested, of the several States of America, choosing agents, separately, to attend the Congress at Vienna, in order to make peace with Great Britain, so that there would be thirteen instead of one.The constitution of the United States, or their confederation, which has been solemnly adopted and ratified by each of them, has been officially and authentically notified to their majesties the kings of France and Spain, and to their high mightinesses the States General of the United Provinces of the Low Countries, and communicated to all the other courts and nations of the world as far as all the gazettes of Europe are able to spread it. So that it is now as well and universally known as any constitution of government in Europe.By this constitution, all power and authority of negociating with foreign powers, is expressly delegated to the United States in Congress assembled. It would therefore be a public disrespect and contempt offered to the constitution of the nation, if any power should make any application whatever to the governors or legislatures of separate states. In this respect the American constitution is very different from the Batavian.If the two imperial courts should address their articles to the States separately, no Governor or President of any one of those Commonwealths, could even communicate them to the Legislature. No President of a Senate could lay them before the body over which he presides. No Speaker of an House of Representatives could read them to the House. It would be an error and a misdemeanor in any of these officers to receive and communicate any such letter. All that he could do, would be, after breaking the seal and reading it, to send it back. He could not even legally transmit it to congress. If such an application therefore, should be made and sent back, it would consume much time to no purpose, and perhaps, have other worse effects.
There is no method for the courts of Europe to convey any thing to the people of America, but through the Congress of the United States, nor any way of negociating with them, but by means of that body. I must therefore entreat your Excellency, that the idea of summoning ministers from thirteen States, may not be countenanced at all.I know very well, that if each State had in the confederation reserved to itself a right of negotiating with foreign powers, and such an application should have been made to them separately upon this occasion, they would all of them separately refer it to Congress; because the people universally know and are well agreed, that all connections with foreign countries, must in their circumstances, be made under one direction. But all these things were very maturely considered in framing the confederation, by which the people of each state, have taken away from themselves, even the right of deliberating and debating upon these affairs, unless they should be referred to them by Congress for their advice, or unless they should think proper to instruct their Delegates in Congress of their own accord.This matter may not appear to your Excellency in so important a light as it does to me: and the thought of such an application to the United States may not have been seriously entertained: but as it has been mentioned, although it may be only in a way of transient speculation, I thought I could not excuse myself from saying something upon it. Because I know it would be considered in so unfavorable a light in America, that I am persuaded congress would think themselves bound to remonstrate against it in the most solemn manner.I have the honor to be, &c.

John Adams.His Excellency the Comte De Vergennes.The answer to the articles relative to America, proposed  by the two imperial courts, and the letters to the Comte de Vergennes, printed in this and the preceding letters—I have the satisfaction to believe, defeated the profound and magnificent project of a Congress at Vienna, for the purpose of chicaning the United States out of their independence.It moreover

established the principle, that American Ministers Plenipotentiary were not to appear without their public titles and characters, nor to negociate but with their equals after an exchange of full powers.

The correspondences of the cabinets of Madrid, London, Vienna, and St. Petersburg, relative to this negotiation, are impenetrable secrets: and those of Versailles would have been equally so, to this hour, if my friend, Mr. Dana had not been in Russia. What was communicated to him by the French ambassador to the Empress Catherine, will appear in another letter.
				
					John Adams.
				
				